United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Youngwerth et al.			:
Application No. 15/992,023			:		Decision on Petition
Filing Date: May 29, 2018			:				
Attorney Docket No. REKL107		:
	

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed April 18, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any renewed petition filed in response to this decision must be submitted within TWO (2) MONTHS from the issue date of the instant decision.1  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 

The law firm of Shaver & Swanson LLP filed the application on behalf of the applicant on     May 29, 2018.

On November 7, 2019, the Office issued a non-final Office action via an e-mail notification sent to the following addresses: bob@shaverswanson.com and amy@shaverswanson.com.  The Office action sets a shortened statutory period for reply of three (3) months.  

A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on February 8, 2020.

On August 10, 2020, the Office issued a Notice of Abandonment via an e-mail notification sent to the following addresses: bob@shaverswanson.com and amy@shaverswanson.com

The petition was filed on April 18, 2022.

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and

(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.2

The petition includes items (1)-(3) set forth above. 

The petition does not include an explanation for the delay in filing the reply beyond an assertion the entire delay was unintentional.3  

Pursuant to 37 C.F.R. § 1.137(b)(2), “The Director may require additional information where there is a question whether the delay was unintentional.”  The Office has issued a notice clarifying circumstances that will warrant the Office requesting additional information beyond a statement of unintentional delay.4  The notice states the Office will require additional information “when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned.”5  In this case, the petition to revive was filed more than two years after the application became abandoned.  Therefore, the Office is requiring the submission of additional information.

Any renewed petition filed in response to this decision should include the following information:

(1)	All facts that contributed to, in whole or in part, applicant’s failure to timely file a reply to the Office action;
(2)	All facts that contributed to, in whole or in part, applicant’s failure to promptly file a petition to revive following issuance of the Notice of Abandonment; and
(3)	All facts that contributed to, in whole or in part, applicant’s failure to file the petition to revive prior to April 18, 2022.

In addition to the information requested above, the renewed petition should also include any additional information, which may be supported by documentary evidence, necessary to show the entire delay in filing the required reply from the due date for reply until the submission of a grantable petition under 37 C.F.R. § 1.137(a) was unintentional.  

When addressing the delay, applicant is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken.  See In re Maldague, 10 USPQ2d (BNA) 1477, 1478 (Comm’r Pat. 1988).  

A discussion of the unintentional standard can be found in subsections C through F of MPEP 
§ 711.03(c)(II).
Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.6 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 The Office notes an untimely filed renewed petition will be treated as a new petition requiring the payment of a new petition fee.
        2 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.
        3 The Office notes the petition form submitted by applicant states a petition must include “an additional explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional” if the petition is filed more than two years after the application became abandoned.
        4 Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 Fed. Reg. 12222 (March 2, 2020).
        5 Id. at 1223.
        6 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.